— Determination unanimously *1233confirmed and petition dismissed. Memorandum: The determination that petitioner was guilty of violating three inmate rules is supported by substantial evidence consisting of the misbehavior reports and the hearing testimony (see, People ex rel. Vega v Smith, 66 NY2d 130). Petitioner’s remaining contentions lack merit. (Article 78 Proceeding Transferred by Order of Supreme Court, Wyoming County, Dadd, J.) Present —Callahan, A. P. J., Denman, Green, Pine and Davis, JJ.